Exhibit 10.1

MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding (“Memorandum”) is entered into as of
February 4, 2009, by the undersigned parties to the above action in the Court of
Chancery of the State of Delaware (the “Court”), and the other actions
referenced herein.

WHEREAS, on January 5, 2009, an Agreement and Plan of Merger (the “Merger
Agreement”) was executed among Indevus Pharmaceuticals, Inc. (“Indevus”), Endo
Pharmaceuticals Holdings Inc. (“Endo”), and BTB Purchaser Inc. (“Purchaser”), a
subsidiary of Endo, whereby Endo commenced a tender offer (the “Tender Offer”)
to acquire all outstanding shares of Indevus common stock for approximately $370
million, or $4.50 per share, in cash and up to an additional approximately $267
million, or $3.00 per share, in Contingent Cash Consideration Payments (as that
term is defined in the Merger Agreement) upon the achievement of certain
milestones relating to certain products currently in development by Indevus (the
“Proposed Transaction”);

WHEREAS, on January 7, 2009, Endo and Purchaser commenced the Tender Offer by
filing their Schedule TO concerning the Tender Offer, and Indevus filed its
Schedule 14D-9 with respect to the Tender Offer (together, the Schedule TO and
the Schedule 14D-9 are hereinafter referred to as the “Tender Offer Documents”);

WHEREAS, the Tender Offer is currently set to expire at 5:00 p.m., New York City
time, on Friday, February 20, 2009;

WHEREAS, on January 9, 2009, Arthur Gober, CGM IRA Beneficiary Custodian,
Beneficiary of Jerome Gober (“Gober”), filed a putative class action complaint
in the Delaware Court of Chancery against Indevus, its board of directors (the
“Directors” and collectively with

 

1



--------------------------------------------------------------------------------

Indevus, the “Indevus Defendants”), Endo, and Purchaser (the “Gober Action”),
alleging, among other things, that (i) as a result of an excessive termination
fee, the Proposed Transaction is unfair and coercive to Indevus’s shareholders,
and (ii) that the Directors failed to disclose certain material information
regarding the Proposed Transaction necessary to enable Indevus’s public
shareholders to make a fully informed decision as to whether to tender their
shares, and that Endo and Purchaser aided and abetted the Directors in breaching
their fiduciary duties;

WHEREAS, on January 12, 2009, Malena C. Schroeder, (“Schroeder”) filed a
putative class action complaint in Massachusetts Superior Court, County of
Suffolk against the Indevus Defendants, Endo, and Purchaser (the “Schroeder
Action”) raising similar claims;

WHEREAS, on January 13, 2009, Martin Wexler (“Wexler”) filed a putative class
action complaint in Massachusetts Superior Court, County of Suffolk against the
Indevus Defendants and Endo (the “Wexler Action”) raising similar claims;

WHEREAS, on January 13, 2009, a motion to expedite proceedings and a motion for
a preliminary injunction were filed in the Gober Action;

WHEREAS, on January 13, 2009, plaintiff in the Wexler Action filed an Emergency
Motion for Expedited Proceedings with respect to the Tender Offer;

WHEREAS, by letter dated January 19, 2009, counsel for plaintiffs in the
Schroeder and Wexler Actions made a settlement demand on Defendants based on
certain of the complaints that had been filed, requesting, among other things, a
reduction in the Termination Fee and certain additional disclosures;

WHEREAS, on January 20, 2009, H. Steven Mishket (“Mishket” and collectively with
Gober, Schroeder, and Wexler, the “Plaintiffs”) filed a putative class action in
the Delaware Court of Chancery raising similar claims against the Indevus
Defendants, Endo, and Purchaser (the “Mishket Action” and, collectively with the
Gober Action, Schroeder Action, and Wexler Action, the “Putative Class
Actions”);

 

2



--------------------------------------------------------------------------------

WHEREAS, counsel for Plaintiffs represent that they respectively engaged in an
investigation of the claims asserted in the Actions, including, among other
things, a review of news articles, analyst reports, SEC filings, the Tender
Offer Documents, and other publicly available documents. Counsel for Gober and
counsel for Plaintiffs in the Schroeder and Wexler Actions retained and
consulted with their respective financial advisers with respect to an evaluation
of the Transaction;

WHEREAS, counsel for Plaintiffs have determined that, on the basis of
information available to them, including publicly available information and
consultations with independent financial advisors retained by counsel for
Plaintiffs as well as certain information learned from Defendants, and subject
to the additional discovery described below, the Settlement described below is
fair, reasonable, adequate, and in the best interests of the Plaintiffs and the
Class (as defined herein);

WHEREAS, the Indevus Defendants have denied, and continue to deny, that they
have committed or aided and abetted in the commission of any violation of law of
any kind or engaged in any of the wrongful acts alleged in the Putative Class
Actions, and expressly maintain that they have diligently and scrupulously
complied with their fiduciary and other legal duties, and are entering into this
Memorandum solely to eliminate the burden and expense of further litigation;

WHEREAS, Endo and Purchaser have denied, and continue to deny, that either of
them has committed or aided and abetted in the commission of any violation of
law of any kind or engaged in any of the wrongful acts alleged in the Putative
Class Actions, and each expressly maintains that it has diligently and
scrupulously complied with its legal duties, and is entering into this
Memorandum solely to eliminate the burden and expense of further litigation; and

 

3



--------------------------------------------------------------------------------

WHEREAS, the parties wish to settle and resolve the claims asserted by
Plaintiffs and all claims relating to or arising out of the Proposed
Transaction, and the parties have, following arm’s-length negotiations, reached
an agreement in principle as set forth in this Memorandum providing for the
settlement of the Putative Class Actions on the terms and subject to the
conditions set forth below (the “Settlement”), and the parties believe the
Settlement is in the best interests of the parties and Indevus shareholders.

NOW, THEREFORE, IT IS HEREBY AGREED IN PRINCIPLE AS FOLLOWS:

1. As a result of arm’s-length discussions between and among the parties, and in
consideration of the full settlement and release of all Settled Claims (as
defined below), Indevus agrees that the Schedule 14D-9 will include the
additional supplemental disclosures attached hereto as Exhibit A to this
Memorandum, which will be promptly disseminated to Indevus shareholders
following execution of this Memorandum. Defendants agree that the Plaintiffs’
efforts were a substantial factor leading to the inclusion of such disclosures
in the Tender Offer Documents.

2. As a result of arm’s-length discussions between and among the parties, and in
consideration of the full settlement and release of all Settled Claims (as
defined below), the parties to the Proposed Transaction agree to reduce the
Company Termination Fee, as that term is defined in the Merger Agreement, by 10%
(from $20,000,000 to $18,000,000). Defendants agree that the Plaintiffs’ efforts
were the sole factor leading to the 10% reduction of the Company Termination Fee
and will amend the Merger Agreement and announce such reduction in an SEC filing
within 24 hours of the execution of this Memorandum.

 

4



--------------------------------------------------------------------------------

3. As promptly as possible after the execution of this Memorandum by all of the
parties thereto, counsel for the parties shall inform the Court of the execution
of this Memorandum.

4. Subject to the execution of a reasonable and satisfactory confidentiality
order, Defendants will provide (and request the cooperation of their financial
advisor(s) to provide) to Plaintiffs’ counsel such reasonable discovery,
including document discovery and depositions, as is necessary for Plaintiffs to
confirm the fairness and reasonableness of the Settlement, and the parties will
attempt in good faith to complete such discovery as promptly as possible.

5. Except with respect to payment of the expenses associated with providing
notice to the Class (as defined in paragraph 7(a) below), which costs shall be
borne by Indevus or its successor entity as provided in paragraph 14 below, no
fees or expenses shall be paid to Plaintiffs’ counsel unless all of the
following occur: (a) tender of a majority of Indevus’ shares to Endo on or
before February 20, 2009, or a later date if the Tender Offer is extended;
(b) consummation of the Merger; (c) conditional certification, for settlement
purposes only, of a class of holders of Indevus stock as provided under
paragraph 7(a) below; and (d) approval by the Court of the complete release by
Plaintiffs and the Class (as defined in paragraph 7(a) below) of all Settled
Claims (as defined in paragraph 7(b) below) against all Released Persons (as
defined in paragraph 7(b) below).

6. Following completion of the confirmatory discovery contemplated above, the
parties will attempt in good faith to agree upon an appropriate stipulation of
settlement (the “Stipulation”) and such other documentation to be filed in the
Gober Action as may be required in order to obtain final approval by the Court
in the Gober Action of the Settlement. The Stipulation shall be executed and
submitted to the Court in the Gober Action for approval at the earliest
practicable time. The Stipulation shall expressly provide that, among other
things:

(a) the Defendants in the Putative Class Actions, including Indevus, the
Directors, Endo, and Purchaser, have denied, and continue to deny, that they
have committed or aided and abetted in the commission of any violation of law of
any kind or engaged in any of the wrongful acts alleged in the Putative Class
Actions, and expressly maintain that they complied with their fiduciary and
other legal duties;

 

5



--------------------------------------------------------------------------------

(b) the Defendants are entering into the Stipulation solely because the
Settlement would eliminate the burden and expense of further litigation;

(c) subject to confirmatory discovery, Plaintiffs and their counsel believe that
the Settlement is fair, reasonable, adequate, and in the best interests of the
Plaintiffs and the Class (as defined in paragraph 7(a) below);

(d) each of the Defendants shall have the right to withdraw from the Settlement
in the event that any injunction precluding the Proposed Transaction is entered,
or any claims related to the subject matter of the Putative Class Actions are
commenced or prosecuted against any of the Released Persons (as defined in
paragraph 7(b) below) in any court prior to final approval of the Settlement and
(following a motion by the Defendants) such claims are not dismissed with
prejudice or stayed in contemplation of dismissal, and that in the event such
claims are commenced, the Plaintiffs and the Defendants agree to cooperate and
use their reasonable best efforts to secure the dismissal (or a stay in
contemplation of dismissal following final approval of the Settlement) thereof;
and

 

6



--------------------------------------------------------------------------------

(e) the parties to the Stipulation shall include in any proposed order of the
Court preliminarily approving the Settlement a term providing that, pending the
Court’s determination as to final approval of the Settlement, the Plaintiffs and
all members of the Class (as defined in paragraph 7(a) below), or any of them,
are barred and enjoined from commencing, prosecuting, instigating, or in any way
participating in the commencement or prosecution of any action asserting any
Settled Claims (as defined in paragraph 7(b) below) against any of the Released
Persons (as defined in paragraph 7(b) below).

7. The Stipulation will further provide for, among other things:

(a) conditional certification, for settlement purposes only, of a non-opt out
class pursuant to Court of Chancery Rule 23(b)(1) and (b)(2) (defined as all
persons or entities who held shares of Indevus common stock, either of record or
beneficially, including the legal representatives, predecessors, successors in
interest, trustees, executors, administrators, heirs and assigns of all such
persons or entities, or any person or entity acting for or on behalf of, or
claiming under any of them, and each of them, and excluding the Defendants,
their subsidiary companies, affiliates, and members of their immediate families,
as the case may be, at any time between January 5, 2009, and the date of the
consummation of the Proposed Transaction) (the “Class”);

(b) the entry of a judgment (the “Judgment”) in appropriate form, dismissing
with prejudice the Putative Class Actions and barring, settling, and releasing
any claims, demands, rights, actions, causes of action, liabilities, damages,
losses, obligations, judgments, duties, suits, costs, expenses, matters, and
issues, known or unknown, contingent or absolute, suspected or unsuspected,
disclosed or undisclosed,

 

7



--------------------------------------------------------------------------------

liquidated or unliquidated, matured or unmatured, accrued or unaccrued, apparent
or unapparent, that have been or could have been asserted in the Putative Class
Actions, or in any court, tribunal, or proceeding (including but not limited to
any claims arising under federal, state, foreign, or common law, including the
federal securities laws and any state disclosure law), by or on behalf of
Plaintiffs or any member of the Class, whether individual, direct, class,
derivative, representative, legal, equitable, or any other type or in any other
capacity (collectively, the “Releasing Persons”) against the Defendants or any
of their families, parent entities, controlling persons, associates, affiliates,
or subsidiaries and each and all of their respective past or present officers,
directors, stockholders, principals, representatives, employees, attorneys,
financial or investment advisors, insurers, co-insurers, re-insurers,
consultants, accountants, investment bankers, commercial bankers, entities
providing fairness opinions, underwriters, brokers, dealers, advisors or agents,
heirs, executors, trustees, general or limited partners or partnerships, limited
liability companies, members, joint ventures, personal or legal representatives,
estates, administrators, predecessors, successors, and assigns (collectively,
the “Released Persons”) which have arisen out of the acts, events, facts,
matters, transactions, occurrences, statements, representations,
misrepresentations, or omissions or set forth in or otherwise related to the
allegations in the Putative Class Actions, the Proposed Transaction, the Merger
Agreement, and the transactions contemplated therein, or disclosures made in
connection therewith (including the adequacy and completeness of such
disclosures) (collectively, the “Settled Claims”); provided, however, that the
Settled Claims released shall not include: (i) the right of the parties to
enforce in the Court the terms of the Stipulation and the terms of the Proposed
Transaction; and (ii) any claims appropriately made pursuant to 8 Del. C. § 262;

 

8



--------------------------------------------------------------------------------

(c) a covenant by each member of the Class not to sue, and a bar against each
member of the Class from suing any Defendant or any other Released Party in
connection with any Settled Claim;

(d) releases of the Settled Claims by the Releasing Persons against the Released
Persons as set forth in paragraph (b) above; and

(e) a provision that the failure of the Court to approve any requested award of
attorneys’ fees and expenses in whole or in part shall have no effect on the
Settlement set forth in the Stipulation.

8. Plaintiffs acknowledge, and the members of the Class by operation of law
shall be deemed to have acknowledged, that they may discover facts in addition
to or different from those now known or believed to be true by them with respect
to the Settled Claims, but that it is the intention of Plaintiffs, and by
operation of law the intention of the members of the Class, to completely,
fully, finally and forever compromise, settle, release, discharge, and
extinguish any and all Settled Claims, known or unknown, suspected or
unsuspected, contingent or absolute, accrued or unaccrued, apparent or
unapparent, which now exist, or heretofore existed, or may hereafter exist, and
without regard to the subsequent discovery of additional or different facts.
Plaintiffs acknowledge, and the members of the Class by operation of law shall
be deemed to have acknowledged, that “Unknown Claims” are expressly included in
the definition of “Settled Claims,” and that such inclusion was expressly
bargained for and was a key element of the Settlement and was relied upon by
each and all of the Released Persons in entering into this Memorandum. “Unknown
Claims” means any claim that Plaintiffs or any Class member do not

 

9



--------------------------------------------------------------------------------

know or suspect exists in his, her or its favor at the time of the release of
the Settled Claims as against the Released Persons, including without limitation
those claims which, if known, might have affected the decision to enter into, or
not object to, the Settlement. With respect to any of the Settled Claims, the
parties to this Memorandum stipulate and agree that upon the Effective Date,
Plaintiffs shall expressly, and each member of the Class shall be deemed to
have, and by operation of the Judgment shall have, waived, relinquished and
released any and all provisions, rights and benefits conferred by or under Cal.
Civ. Code § 1542 or any other law of the United States or any state or territory
of the United States, or principle of common law, which is similar, comparable
or equivalent to Cal. Civ. Code § 1542, which provides: “A general release does
not extend to claims which the creditor does not know or suspect exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

9. Pending negotiation, execution, and Court approval of the Settlement, the
Plaintiffs agree to stay the proceedings, and not to initiate any other
proceedings other than those incident to the Settlement. All discovery in the
Putative Class Actions shall be stayed pending Court approval of the Settlement
except as provided under paragraph 5 hereof. Promptly upon Court approval of the
Settlement, the Plaintiffs shall dismiss their complaints with prejudice.

10. The Settlement described herein is subject to: (a) the consummation of the
proposed Merger; (b) each Plaintiffs’ confirmation, following completion of the
confirmatory discovery described in paragraph 4 above, that the proposed
Settlement is fair, adequate, and reasonable; and (c) the occurrence of the
Effective Date (as defined below). Should a Stipulation not be executed or the
conditions described above not occur, the Settlement shall be null and void and
of no force and effect, and shall not be deemed to prejudice in any way the
position of

 

10



--------------------------------------------------------------------------------

any party with respect to this litigation or any other litigation or proceeding.
In such event, neither the existence of this Memorandum nor its contents shall
be admissible in evidence or shall be referred to for any purpose in this
litigation or in any other litigation or proceeding.

11. Subject to paragraph 5 above, Indevus or its successor entity shall pay to
Plaintiffs’ counsel such attorneys’ fees and expenses, if any, as are awarded by
the Court upon application by Plaintiff’s counsel in the Gober Action (on behalf
of all Plaintiffs’ counsel). The Defendants shall not oppose an application by
Plaintiffs’ counsel for an award of attorneys’ fees and expenses to the extent
that such application does not exceed $700,000.00 in the aggregate. Such amount
shall be payable by Indevus or its successor to counsel for Plaintiff Gober on
behalf of all Plaintiffs’ counsel within seven (7) business days after the date
on which the Judgment or order determining the fees and expenses is entered,
subject to Plaintiffs’ counsel’s joint and several obligations to make
appropriate refunds or repayments to Indevus or its successors in interest if,
as a result of any appeal and/or further proceedings on remand, or successful
collateral attack, the fee or cost award is vacated or lowered. No other
application for attorneys’ fees and expenses, including any application in
excess of the amount stated above, shall be filed, and counsel for Plaintiffs
expressly waive any right to seek any award of such fees and expenses except as
provided in this paragraph.

12. The Effective Date of the Settlement shall be the date on which the Order of
the Court approving the Settlement becomes final and no longer subject to
further appeal or review, whether by exhaustion of any possible appeal, lapse of
time, or otherwise.

13. Within three (3) business days of the Effective Date of the Settlement,
Plaintiffs will file motion papers dismissing the Schroeder Action, Wexler
Action, and Mishket Action with prejudice.

 

11



--------------------------------------------------------------------------------

14. Whether or not the Court approves the Settlement, Indevus or its successor
entity shall be responsible for the costs of providing notice of the Settlement
to the Class, and for providing such notice of the Settlement to the Class.

15. The provisions contained in this Memorandum shall not be deemed a
presumption, concession, or admission by any party of any fault, liability or
wrongdoing or lack of any fault, liability or wrongdoing, as to any facts or
claims alleged or asserted, or any other actions or proceedings, and shall not
be interpreted, construed, deemed, invoked, offered, received in evidence, or
otherwise used by any person in the Putative Class Actions or in any other
action or proceeding, whether civil, criminal or administrative, except in
connection with any proceeding to enforce the terms of the Settlement.

16. Plaintiffs and their counsel represent and warrant that each Plaintiff is an
Indevus shareholder and has been an Indevus shareholder at all relevant times,
and that none of Plaintiffs’ claims or causes of action that are referred to in
this Memorandum or could have been asserted in the Putative Class Actions have
been assigned, encumbered, or in any manner transferred in whole or in part.
Plaintiffs will provide Defendants with proof of their stock ownership in
connection with confirmatory discovery upon request.

17. This Memorandum may be executed in counterparts by facsimile, imaging or
original signature by any of the signatories hereto and as so executed shall
constitute one agreement.

18. This Memorandum and the Settlement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
laws principles.

19. Each of the attorneys executing this Memorandum has been duly empowered and
authorized by his/her respective client(s) to do so.

 

12



--------------------------------------------------------------------------------

20. This Memorandum may be modified or amended only by a writing signed by the
signatories hereto.

21. This Memorandum shall be binding upon and inure to the benefit of the
parties and their respective agents, executors, heirs, successors and assigns.

DATED: February 4, 2009

 

/s/ Robert M. Kornreich

   

/s/ Edward B. Micheletti

Robert M. Kornreich, Esquire     Edward P. Welch, Esquire Chet B. Waldman,
Esquire     Edward B. Micheletti, Esquire WOLF POPPER LLP    

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

845 Third Avenue     New York, New York 10022     One Rodney Square Tel: 212
759-4600     P.O. Box 636 Fax: 212 486-2093     Wilmington, Delaware 19899-0636
    Tel: 302-651-3000 Counsel for Plaintiff Arthur Gober, CBM IRA     Fax:
302-651-3001 Beneficiary Custodian, Beneficiary of Jerome     Gober     Counsel
for Defendants Endo Pharmaceuticals     Holdings Inc. and BTB Purchaser Inc.

/s/ Patricia C. Weiser by RMK with permission

   

Patricia C. Weiser, Esquire

   

/s/ Bruce L. Silverstein

Debra S. Goodman, Esquire     David C. McBride, Esquire Sandra G. Smith, Esquire
    Bruce L. Silverstein, Esquire THE WEISER LAW FIRM, P.C.     YOUNG CONAWAY
STARGATT & 121 N. Wayne Avenue, Suite 100     TAYLOR, LLP Wayne, PA 19087    
The Brandywine Building Tel: 610-225-2677     1000 West Street, 17th Floor Fax:
610-225-2678     P.O. Box 391     Wilmington, DE 19899-0391 Counsel for
Plaintiff Martin Wexler     Tel: 302-571-6600     Fax: 302-571-1253     Counsel
for Defendants Indevus     Pharmaceuticals, Inc., Glenn L. Cooper,     Andrew
Ferrara, James C. Gale, Michael E.     Hanson, Stephen C. McCluski, Cheryl P.  
  Morley, and Malcolm Morville

 

13



--------------------------------------------------------------------------------

/s/ Eduard Korsinsky by RMK with permission

    Eduard Korsinsky, Esquire     Juan E. Monteverde, Esquire     LEVI &
KORSINSKY LLP    

39 Broadway

Suite 1601

    New York, New York 10006     Tel: 212-363-7500     Fax: 212-363-7171    
Counsel for Plaintiff Malena C. Schroeder    

/s/ Frank A. Bottini Jr. by RMK with permission

    Frank A. Bottini Jr., Esquire     JOHNSON BOTTINI LLP     655 W. Broadway,
Suite 1400     San Diego, California 92101     Tel: 619-230-0063     Fax: 619
233-5535     Counsel for Plaintiff H. Steven Mishket    

 

14